UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7293


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLETTE DUFRAY JOHNSON, a/k/a Charlotte Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.      W. Earl Britt,
Senior District Judge. (7:10-cr-00093-BR-1; 7:12-cv-00209-BR)


Submitted:   September 21, 2012           Decided:   October 12, 2012


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlette Dufray Johnson, Appellant Pro Se.   Jennifer P. May-
Parker,   Assistant  United States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Charlette Dufray Johnson seeks to appeal the district

court’s         order   dismissing   without      prejudice    her     28   U.S.C.A.

§ 2255 (West Supp. 2012) motion.                 The order is not appealable

unless      a    circuit   justice   or     judge    issues   a     certificate   of

appealability.          28 U.S.C. § 2253(c)(1)(B) (2006).            A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2).

We   have       independently    reviewed      the   record   and    conclude    that

Johnson has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal. *                      We

dispense         with   oral    argument    because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




      *
       Because Johnson’s § 2255 motion was dismissed without
prejudice as premature, she is not precluded from filing a
timely § 2255 motion after her convictions and sentence become
final.



                                           2